 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYNARD VALLERY,                                  No. 2:19-CV-1813-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    DEGALLEGOS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (ECF No. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff Raynard Vallery has named the following as defendants: 1) Degallegos,

 9   2) D. Halverson, and 3) R. Neuschmid. Plaintiff is a prisoner at Solano State Prison in Vacaville,

10   California.

11                  On November 27, 2019, plaintiff was called to transfer from housing facility B to

12   housing facility C. This transfer would not allow plaintiff to keep his television in the new facility

13   because of an increased risk of fire. Plaintiff was instructed by the prison staff to leave his

14   television behind and follow procedures to have it moved to a safe location. Within a few weeks,

15   plaintiff was informed that his television was confiscated and taken to storage. Plaintiff returned

16   to facility B without permission to inquire as to the status of his television. There, he was told by

17   Officer Degallegos that his television was in storage. Degallegos allegedly threatened to handcuff

18   plaintiff and issue him a citation if he entered the facility without permission again.

19                  On December 13, 2017, plaintiff made an administrative inquiry to Corrections

20   Officer Martin as to the whereabouts of his television. Martin failed to respond and plaintiff
21   subsequently contacted prison representative Oliver, requesting assistance in locating his

22   television. Plaintiff was eventually told by prison staff that his television was no longer in storage.

23   Degallegos allegedly disposed of the television because plaintiff failed to fill out the necessary

24   paperwork. Plaintiff contends this was a pretext for Degallegos’ retaliation against him, and that

25   he was never given the paperwork to fill out, nor the requisite 30-day waiting period, as is

26   standard policy.
27   ///

28   ///
                                                         2
 1                  Plaintiff appealed Degallegos’ actions to Associate Warden D. Halverson. On

 2   February 2, 2018, Halverson denied the appeal, citing 1) plaintiff’s failure to fill out the necessary

 3   paperwork and 2) plaintiff’s failure to mail his television home within the allotted 30-day period.

 4   Plaintiff alleges that he was never given the necessary paperwork, nor had the 30-day period

 5   expired before his television was destroyed. Plaintiff claims that Halverson knowingly fabricated

 6   facts to support Degallegos’ retaliation against him.

 7                  Plaintiff appealed Halverson’s decision to Warden R. Neuschmid. On March 13,

 8   2018, Neuschmid denied the appeal on the same grounds of Halverson’s denial. Plaintiff similarly

 9   alleges that Neuschmid knowingly fabricated facts to support Degallegos’ retaliation against him.

10                  Lastly, plaintiff alleges that his building cluster, buildings 13, 14, and 15, prohibits

11   the possession of televisions despite the fact that buildings 16, 17, and 18 allow prisoners to keep

12   their televisions. Prison staff claim this distinction is made to prevent fire hazards, but plaintiff

13   alleges it is a pretext for unequal treatment of prisoners.

14

15                                             II. DISCUSSION

16          A.      Retaliation

17                  Plaintiff fails to make out a cognizable claim of retaliation against any of the

18   named defendants.

19                  In order to state a claim under 42 U.S.C. § 1983 for retaliation, the prisoner must

20   establish that he was retaliated against for exercising a constitutional right, and that the retaliatory
21   action was not related to a legitimate penological purpose, such as preserving institutional

22   security. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994) (per curiam). In meeting

23   this standard, the prisoner must demonstrate a specific link between the alleged retaliation and the

24   exercise of a constitutional right. See Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995);

25   Valandingham v. Bojorquez, 866 F.2d 1135, 1138-39 (9th Cir. 1989). The prisoner must also

26   show that the exercise of First Amendment rights was chilled, though not necessarily silenced, by
27   the alleged retaliatory conduct. See Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir. 2000), see also

28   Rhodes v. Robinson, 408 F.3d 559, 569 (9th Cir. 2005). Thus, the prisoner plaintiff must
                                                         3
 1   establish the following in order to state a claim for retaliation: (1) prison officials took adverse

 2   action against the inmate; (2) the adverse action was taken because the inmate engaged in

 3   protected conduct; (3) the adverse action chilled the inmate’s First Amendment rights; and (4) the

 4   adverse action did not serve a legitimate penological purpose. See Rhodes, 408 F.3d at 568.

 5                  As to the chilling effect, the Ninth Circuit in Rhodes observed: “If Rhodes had not

 6   alleged a chilling effect, perhaps his allegations that he suffered harm would suffice, since harm

 7   that is more than minimal will almost always have a chilling effect.” Id. at n.11. By way of

 8   example, the court cited Pratt in which a retaliation claim had been decided without discussing

 9   chilling. See id. This citation is somewhat confusing in that the court in Pratt had no reason to

10   discuss chilling because it concluded that the plaintiff could not prove the absence of legitimate

11   penological interests. See Pratt, 65 F.3d at 808-09. Nonetheless, while the court has clearly

12   stated that one of the “basic elements” of a First Amendment retaliation claim is that the adverse

13   action “chilled the inmates exercise of his First Amendment rights,” id. at 567-68, see also

14   Resnick, 213 F.3d at 449, the comment in Rhodes at footnote 11 suggests that adverse action

15   which is more than minimal satisfies this element. Thus, if this reading of Rhodes is correct, the

16   chilling effect element is essentially subsumed by adverse action.

17                  1.      Defendant Degallegos

18                  Here, plaintiff claims that Officer Degallegos took adverse action against him;

19   namely by disposing of his television without following proper prison policy. This conduct

20   resulted in the deprivation of plaintiff’s property, so, under Rhodes, it may be argued that plaintiff
21   suffered a chilling effect. Lastly, defendant adequately alleges that Degallegos’ unauthorized

22   destruction of his property was retaliatory and not in service to a legitimate penological purpose.

23                  However, plaintiff does not satisfy the second element of a retaliation claim.

24   Plaintiff has failed to state (1) the type of protected conduct he was allegedly engaged in, and

25   (2) that Degallegos retaliated against plaintiff because of that conduct. Plaintiff does mention the

26   reason for the named defendant’s alleged retaliation. The complaint simply makes conclusory
27   statements that Degallegos retaliated against him for “being out of bounds.” See ECF No 1. at 7.

28   Plaintiff states that he returned to his old housing unit without permission and asked Degallegos
                                                         4
 1   about his television’s whereabouts. However, it is unclear if plaintiff is alleging that Degallegos

 2   destroyed his television in response to this action. Similarly, plaintiff mentions that he made

 3   inquiries to prison agents Martin and Oliver prior to learning that his television was destroyed.

 4   However, it is not clear if plaintiff alleges that Degallegos destroyed his television in response to

 5   these inquiries.

 6                    “The Supreme Court has instructed the federal courts to liberally construe the

 7   inartful pleading of pro se litigants. It is settled that the allegations of [a pro se litigant’s

 8   complaint] however inartfully pleaded are held to less stringent standards than formal pleadings

 9   drafted by lawyers.” See Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987) (citation and

10   internal quotation marks omitted; brackets in original). The rule, however, “applies only to a

11   plaintiff’s factual allegations.” See Neitzke v.Williams, 490 U.S. 319, 330 n.9 (1989). ‘“[A]

12   liberal interpretation of a civil rights complaint may not supply essential elements of the claim

13   that were not initially pled.”’ See Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th

14   Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

15                    Here, in order to find a retaliatory purpose from the plaintiff’s factual allegations,

16   the Court would have to make broad logical assumptions as to why Degallegos destroyed

17   plaintiff’s television. While pro se litigants are entitled to a liberal construction of their pleadings,

18   they must still do the work of fully articulating their claims. Plaintiff’s factual allegations against

19   Degallegos satisfy some elements of a § 1983 retaliation claim, but they do not satisfy all of them.

20   Therefore, plaintiff has failed to articulate a valid retaliation claim against Degallegos.
21                    2.     Defendants D. Halverson and R. Neuschmid

22                    In regard to defendants, D. Halverson and R. Neuschmid, the plaintiff also fails to

23   adequately state a claim for retaliation. Plaintiff claims the named defendants took adverse action

24   against him by denying his appeals based on fabricated facts. Plaintiff goes so far so to allege that

25   both Halverson and Neuschmid knew that Degallegos’ conduct was retaliatory and willing aided

26   him in his retaliation. These statements properly claim adverse action by the defendants against
27   the plaintiff.

28   ///
                                                           5
 1                  However, like Degallegos, plaintiff fails to articulate (1) the type of protected

 2   conduct he was allegedly engaged in, and (2) that both named defendants retaliated against

 3   plaintiff because of that conduct. For these reasons, plaintiff has failed to adequately state a claim

 4   for retaliation against any of the named defendants.

 5          B.      14th Amendment – Due Process

 6                  Plaintiff fails to make out a cognizable claim under the Due Process Clause of the

 7   14th Amendment.

 8                  The Due Process Clause protects prisoners from being deprived of life, liberty, or

 9   property without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In order to

10   state a claim of deprivation of due process, a plaintiff must allege the existence of a liberty or

11   property interest for which the protection is sought. See Ingraham v. Wright, 430 U.S. 651, 672

12   (1977); Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972). Due process protects against the

13   deprivation of property where there is a legitimate claim of entitlement to the property. See Bd.

14   of Regents, 408 U.S. at 577. Protected property interests are created, and their dimensions are

15   defined, by existing rules that stem from an independent source – such as state law – and which

16   secure certain benefits and support claims of entitlement to those benefits. See id.

17                  In order to make out a claim under Section 1983 for deprivation of property

18   without due process of law, an inmate must establish that the deprivation of property occurred as

19   a result of some established state procedure. See Parratt v. Taylor 451 U.S. 527, 542 (1981).

20   Where a prisoner alleges the deprivation of a liberty or property interest caused by the random
21   and unauthorized action of a prison official, there is no claim cognizable under 42 U.S.C. § 1983

22   if the state provides an adequate post-deprivation remedy. See Zinermon v. Burch, 494 U.S. 113,

23   129-32 (1990); Hudson v. Palmer, 468 U.S. 517, 533 (1984). An available state common law tort

24   claim procedure to recover the value of property is an adequate remedy. See id. at 128-29.

25                  Here, plaintiff claims that his due process rights were violated by defendant

26   Degallegos when he disregarded established prison protocol and destroyed his property.
27   However, this alleged conduct, alone, does not give rise to a cause of action under the Due

28   Process Clause. Plaintiff does not argue that his television was destroyed due to an adherence to
                                                        6
 1   prison policy. On the contrary, plaintiff alleges that Degallegos disregarded policy by failing to

 2   provide him with the necessary paperwork and destroying his television before the 30-waiting

 3   period expired. Plaintiff does not suggest that he was deprived of his property as the result of

 4   some established state procedure. Instead, plaintiff alleges that the named defendants disregarded

 5   prison rules and fabricated facts. This conduct, if true, does not give rise to a Due Process claim,

 6   though it may give rise to a state common law tort claim.

 7          C.      14th Amendment – Equal Protection

 8                  Plaintiff fails to make out a cognizable claim under the Equal Protection Clause of

 9   the 14th Amendment.

10                  Equal protection claims arise when a charge is made that similarly situated

11   individuals are treated differently without a rational relationship to a legitimate state purpose. See

12   San Antonio School District v. Rodriguez, 411 U.S. 1 (1972). Equal protection claims are not

13   necessarily limited to racial and religious discrimination. See Lee v. City of Los Angeles, 250

14   F.3d 668, 686-67 (9th Cir. 2001) (applying minimal scrutiny to equal protection claim by a

15   disabled plaintiff because the disabled do not constitute a suspect class) see also Tatum v. Pliler,

16   2007 WL 1720165 (E.D. Cal. 2007) (applying minimal scrutiny to equal protection claim based

17   on denial of in-cell meals where no allegation of race-based discrimination was made); Hightower

18   v. Schwarzenegger, 2007 WL 732555 (E.D. Cal. March 19, 2008).1

19                  In order to state a § 1983 claim based on a violation of the Equal Protection Clause

20   of the Fourteenth Amendment, a plaintiff must allege that defendants acted with intentional
21   discrimination against plaintiff, or against a class of inmates which included plaintiff, and that

22   such conduct did not relate to a legitimate penological purpose. See Village of Willowbrook v.

23   Olech, 528 U.S. 562, 564 (2000) (holding that equal protection claims may be brought by a “class

24   of one”); Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000); Barren v.

25   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Federal Deposit Ins. Corp. v. Henderson, 940

26
            1
                    Error! Main Document Only.Strict scrutiny applies to equal protection claims
27   alleging race-based or religious discrimination (i.e., where the plaintiff is member of a “protected
     class”); minimal scrutiny applies to all other equal protection claims. See Lee v. City of Los
28   Angeles, 250 F.3d 668, 686-67 (9th Cir. 2001).
                                                        7
 1   F.2d 465, 471 (9th Cir. 1991); Lowe v. City of Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985).

 2                  Here, plaintiff claims he was discriminated against, in violation of the14th

 3   Amendment, because he was not allowed to take his television with him into his new housing

 4   unit, despite the fact that inmates in other housing units are allowed to keep their televisions.

 5   From the facts alleged in plaintiff’s complaint, the reason for this distinction appears to be that

 6   plaintiff’s housing unit poses a greater fire risk than others. See ECF No. 1 at 6. Since this is not a

 7   classification based on race, religion, gender, or any other suspect classification, minimal scrutiny

 8   applies, and plaintiff must allege that defendants acted with intentional discrimination against

 9   plaintiff and that such conduct did not relate to a legitimate penological purpose. Nothing in

10   plaintiff’s complaint alleges that the prison barred inmates in facility B from possessing

11   televisions for a discriminatory purpose nor does it allege that preventing the risk of fire does not

12   serve a legitimate penological purpose. Plaintiff simply states that defendants D. Halverson and

13   R. Neuschmid violated his 14th Amendment rights when the “defendants allow[ed] the majority

14   of inmates to have [t]elevisions and not Mr. Vallery for no probable cause.” ECF No.1 at 12. This

15   is insufficient. Plaintiff must make out an intentionally discriminatory purpose. Therefore, there is

16   no cognizable Equal Protection Claim.

17

18                                           III. CONCLUSION

19                  Because it is possible that the deficiencies identified in this order may be cured by

20   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire
21   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

22   informed that, as a general rule, an amended complaint supersedes the original complaint. See

23   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

24   amend, all claims alleged in the original complaint which are not alleged in the amended

25   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

26   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make
27   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

28   complete in itself without reference to any prior pleading. See id.
                                                         8
 1                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                   Finally, plaintiff is warned that failure to file an amended complaint within the

 8   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 9   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

10   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

11   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

12                   Accordingly, IT IS HEREBY ORDERED that:

13                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

14                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

15   service of this order.

16

17

18   Dated: October 4, 2019
                                                             ____________________________________
19                                                           DENNIS M. COTA
20                                                           UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                         9
